ATTORNEY GRIEVANCE COMMISSION * IN THE
   OF MARYLAND
                            •    COURTOFAPPEALS

                                                 •     OF MARYLAND
        Petitioner
                                                 •     Misc. Docket AG
v.
                                                             119
                                                 •     No.

PATRICK M. MORAN                                 •     September Term, 2016


        Respondent
                                      ***********************


                                              ORDER

        The Court of Appeals of Maryland, having considered the Joint Petition for Disbarment by

Consent filed by Petitioner, the Attorney Grievance Commission of Maryland, and Respondent,

Patrick M. Moran, it is this    16th day of June, 2017;

       ORDERED, that Patrick M. Moran, be, and he is hereby, disbarred, effective immediately,

from the further practice of law in the State of Maryland for violating Maryland Attorneys' Rules

of Professional Conduct 19-308.4(b) and (d), and it is fiwther

       ORDERED, that the Clerk of this Court shall strike the name of Patrick M. Moran from

the register of attorneys, and pursuant to Maryland Rule 19-761, shall certify the fact to the

Trustees of the Client Protection Fund and the clerks of all judicial tribunals in the State.



                                                        /s/ Clayton Greene Jr.
                                                       Senior Judge